Case 1:18-cr-00069-WES-LDA Document 60 Filed 02/23/21 Page 1 of 15 PageID #: 220




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF RHODE ISLAND

  UNITED STATES OF AMERICA
           v.                                CR No. 18-CR-0069-WES-LDA

  JOSE CORTES



                 GOVERNMENT’S SENTENCING MEMORANDUM

       The United States requests that this Court sentence the Defendant Jose Cortes to

 a guideline term of 70 years, or 840 months, imprisonment. The Defendant repeatedly

 abused a defenseless toddler in his care and memorialized this abuse by filming and

 photographing his acts. These horrific actions warrant a significant punishment. The

 Defendant’s hands on abuse of this victim, coupled with his sizeable collection of child

 pornography, show that the Defendant is a dangerous man with a sexual interest in

 young children, who should be incarcerated for an effective life sentence to punish him

 for his conduct, to protect the public, and to deter him and other who may consider

 engaging in such conduct.

        I.     OFFENSE CONDUCT SUMMARY

        The defendant has pled to two counts of Production of Child Pornography and

 one count of Possession of Child Pornography. Dkt. 52, Plea Agreement; PSR, ¶ 6. His

 crimes, in a word, are heinous.

       Having a regular access to a female toddler, the Defendant used his relationship

 with her to sexually abuse her multiple times and take pictures and video of this abuse.

                                             1
Case 1:18-cr-00069-WES-LDA Document 60 Filed 02/23/21 Page 2 of 15 PageID #: 221




 In one set of images, as the victim lay on the floor in her children’s Frozen pajamas, the

 Defendant took close up photographs of her vaginal area. In another set of images, the

 victim, was wearing children’s 101 Dalmatians pajamas, and the Defendant again took

 close up photographs of her vaginal area. However, in these images, the Defendant

 photographed himself touching the child’s genitalia. In the third set of images, as the

 victim lay sleeping, the Defendant posed and photographed his penis near the

 defenseless toddler’s face. PSR, ¶ 14. The child’s mother has reported that the child was

 approximately 2.5 to 3.5 years old at the time of the images. PSR, ¶ 19. Approximately

 225 images of this toddler-aged victim, some of which appear to have been screen shots

 from a video, were recovered from one of the Defendant’s devices (the Nextbook

 tablet). PSR, ¶ 13. As the evidence shows, the Defendant’s abuse of this young child was

 not an isolated incident. He sexually abused her on at least three separate occasions and

 memorialized that abuse.

        In addition to abusing this toddler, and creating his own child pornography, the

 Defendant amassed a sizeable collection of child pornography, which was stored on

 multiple devices and storage media. PSR, ¶ 15-17. On the same device that contained

 the abuse images of the known victim, the Defendant has stored a bondage type child

 pornography video of a prepubescent female being raped. PSR, ¶ 15 (more detailed

 description of the video in the PSR). Two additional devices contained yet more child

 pornography images and video (1,400 images on a Toshiba SD card and 3,000 images

 and 6 videos on a ZTW Tablet), as well as internet history with websites consistent with
                                              2
Case 1:18-cr-00069-WES-LDA Document 60 Filed 02/23/21 Page 3 of 15 PageID #: 222




 child pornography websites. PSR, ¶ 17.

        The Defendant’s conduct came to light after he showed his collection of child

 pornography, including pictures of known victim he abused to create child

 pornography, to a friend. His friend testified that the Defendant showed him images on

 a tablet of teenaged girls and then images of babies being molested. The friend

 provided graphic description of the image types that the Defendant viewed on his

 tablet. See PSR, ¶ 22 (more detailed description of the video in the PSR). His friend also

 described that, as the Defendant flipped through images on the tablet, the Defendant

 came upon images of the known victim and said “That’s me with my XXXX’s

 daughter.” The Defendant’s friend testified about the specific images, one of which is

 similar to an image that the Defendant has admitted, in his plea, to producing. PSR,

 ¶ 22; Plea Agreement, ¶ 4a. The friend also testified that the Defendant explained how

 he gained access to the victim and told him PSR, ¶ 23. The Defendant told his friend

 that he would put the victim’s sibling in the other room with video games and treats, so

 he could “do what he does to her.” The Defendant explained to his friend “if you’re

 gonna do this, you gotta get the children that don’t talk, they’re babies. … You gotta

 babies, you can’t get them grown, you can’t get them 7, 8 years old because they talk.

 They’ll say something and get you in trouble.” PSR, ¶ 23 (citing from Grand Jury

 testimony).

        II.    OBJECTIONS TO THE PRESENTENCE REPORT

    The defense has made four objections, each relating to the inclusion of information

                                              3
Case 1:18-cr-00069-WES-LDA Document 60 Filed 02/23/21 Page 4 of 15 PageID #: 223




 in the PSR. The objected-to information is properly included in the PSR and should be

 considered by the Court at Sentencing. First, in the Plea Agreement, the Defendant

 agreed that “[t]he government reserves its full right of allocution, including the right to

 present any information to the Court for its consideration in fashioning an appropriate

 sentence.” Plea Agreement, ¶ 9. The information at issue is properly considered both as

 relevant conduct under U.S.S.G. 1B1.3 and under 18 U.S.C. § 3553(a).

        As to the objections to the PSR ¶ ¶ 15 and 22/23, the information described

 therein relate directly to the offense conduct. Paragraph 15 is a description of an image.

 The image described in paragraph 15 is a part of the offense conduct. Upon the

 Defendant’s concern that there was a misunderstanding that the image described him,

 the United States agreed to the addition of language for clarification. In ¶ ¶ 22 and 23,

 the information relates to the Defendant’s showing his friend his collection of child

 pornography, that the Defendant has pled guilty to possessing. The information in

 paragraphs 22 and 23, regarding the Defendant’s friend’s description of the images that

 the Defendant showed him on a tablet (a device on which the Defendant has admitted

 possessing images), also directly relate to the offense conduct. The Defendant’s

 statements to his friend about the images he created with the known victim, and how he

 created those images, relate directly to the conduct that he has admitted and plead to in

 Counts One and Two (Sexual Exploitation of a Minor).

    As to the objection to PSR, ¶ 10, the information from the treating physician and

 regarding the child’s forensic examination bears on the actions of the Defendant, and
                                              4
Case 1:18-cr-00069-WES-LDA Document 60 Filed 02/23/21 Page 5 of 15 PageID #: 224




 effect on the victim, from the Defendant’s pled-to Sexual Exploitation of a Minor

 (Counts 1 and 2) for which he now stands before the Court for Setencing.

    Finally, the defendant’s prior criminal history and the circumstances of his prior

 arrests (¶ 24), falls squarely within the “history and characteristics of the defendant”

 type of information that the Court is to consider at sentencing under 18 U.S.C. § 3553(a).

          III.   DISCUSSION

    A. A 70 Year, or 840 Month, Sentence is a Reasonable Sentence under the Sentencing

          Factors Under 18 U.S.C. § 3553.

          1. Nature and Circumstances of the Offense.

          Although this Court must consider other factors beyond the Defendant’s offense

 conduct, this Court should nonetheless give significant weight to his offense conduct in

 crafting his sentence. The Defendant used a toddler aged child as a sex object. At times

 when he could have undisturbed access to this child, he posed her to take sexualized

 photographs and videos; he manipulated her to allow him to touch her vaginal area and

 photograph this act; and while she innocently slept, he placed his penis near her head

 for more photographs. He did not suffer from a solitary lapse in judgment. His conduct

 was calculated and premeditated and took place on multiple dates. He preyed on the

 trust that this toddler placed in him, to sexually molest her, for his perverse sexual

 gratification. Anyone with a conscience, but particularly a father, as the Defendant is,

 would know the damaging and lasting effect that such a violation would have a young

 child.

                                                5
Case 1:18-cr-00069-WES-LDA Document 60 Filed 02/23/21 Page 6 of 15 PageID #: 225




         2. History and Characteristics of the Defendant.

         The PSR describes a troubled background for this Defendant. Although his

 background undoubtedly left him with burdens to carry into adulthood, nothing in his

 background could explain or excuse the conduct for which he stands before this court.

         This Court should not place any significant weight on the Defendant’s

 ambiguous, uncorroborated, and brief reference to recalling some memories of having

 been sexually abused as a child. See PSR ¶ 84. Based on the facts of this case and the

 section 3553(a) factors, that allegation simply does not form a legitimate basis for a more

 lenient sentence. The notion that any sexual abuse he experienced at age 13 is causally

 related to his child pornography collection and his repeated abuse of toddler / pre-

 school aged child victim is so utterly speculative that this Court should disregard it. See

 United States v. Fuentes-Moreno, 954 F.3d 383, 395 (1st Cir. 2020) (noting that a sentencing

 court may consider any information provided it has sufficient indicia of reliability)

 (collecting cases); U.S.S.G. §6A1.3(a) (“[Courts] may consider relevant information

 without regard to its admissibility under the rules of evidence applicable at trial,

 provided that the information has sufficient indicia of reliability to support its probable

 accuracy.”). Further, even if the Court were to accept the Defendant’s recent disclosure

 as true, there are serious limitations to the male sexual abuse victim-offender cycle that

 has been popularized as an explanation of why some males sexually offend. 1 In short,


        1 See, e.g., Lambie, Ian et al., “Resiliency in the victim-offender cycle in male sexual abuse” in
 Sex Abuse: A Journal of Research and Treatment 14(1) (2002) at 43. “[S]exual abuse at particular ages
 and frequency of abuse do not of themselves necessarily lead to an increased likelihood of
                                                    6
Case 1:18-cr-00069-WES-LDA Document 60 Filed 02/23/21 Page 7 of 15 PageID #: 226




 Defendant’s recent abuse allegations, even if true, neither excuse his behavior nor

 mitigate against a Guidelines sentence.

         3. Reflect the Serious of the Offense, Promote Respect for the Law, and Provide Just

             Punishment for the Offense.

         The Defendant’s toddler-aged victim is too young to express the harm—both

 physical and psychological—that Defendant’s conduct undoubtedly brought on her and

 that she will carry her entire life. As shown by her reaction to the medical and forensic



 perpetuating abuse across generations.” Briggs, F. and R. Hawkins, “A Comparison of the
 Childhood Experiences of Convicted Male Child Molesters and Men who were Sexually Abused in
 Childhood and Claimed to be Nonoffenders” in Child Abuse & Neglect 20(3) (1996) at 230; Glasser, M.
 et al., “Cycle of child sexual abuse: links between being a victim and becoming a perpetrator” in The
 British Journal of Psychiatry 179 (2001) at 488 (noting that “the data do not provide strong support for
 a cycle of sexual substantial proportion of male perpetrators”). Although some studies suggest that
 prior victimization may have some effect in a minority of cases, “[a]nother possibility is that some
 sexual perpetrators may feign sexual victimization in order to gain sympathy, preferential
 treatment, or therapy.” Glasser, M. et al., “Cycle of child sexual abuse: links between being a victim
 and becoming a perpetrator” in The British Journal of Psychiatry 179 (2001) at 488; see also, Hall,
 R.C.W., “A Profile of Pedophilia: Characteristics of Offenders, Recidivism, Treatment Outcomes, and
 Forensic Issues” in Mayo Clinic Proceedings 82(4) (2007) at 464 (“There is also legitimate concern
 regarding the validity of many of the self-reports of pedophiles who claim to have been abused as
 children themselves. These statements are often made in a legal or group treatment setting, in which
 pedophiles may be trying to mitigate their sentence or gain sympathy for their behavior.”);
 Haywood, Thomas et al., “Cycle of Abuse and Psychopathology in Cleric and Noncleric Molesters of
 Children and Adolescents” in Child Abuse & Neglect 20(12) (1996) at 1234 (“Studies into prevalence of
 childhood sexual abuse among sex offenders have produced mixed results with 8% to 60% of child
 molesters reporting having been sexually abused as a child. Variability in prevalence rates across
 studies may be due in part to differing motivations on the part of subjects to give self-serving
 histories. . .”) (citations omitted); Briggs, F. and R. Hawkins, “A Comparison of the Childhood
 Experiences of Convicted Male Child Molesters and Men who were Sexually Abused in Childhood
 and Claimed to be Nonoffenders” in Child Abuse & Neglect 20(3) (1996) at 232 (“Perpetrators may lie
 about their actions or attempt to excuse their behavior by pointing to their own victimization as
 children. . . Excuse-making may be more prevalent in settings where such behavior may be useful,
 such as in the early stages of therapy (before learning that excuse-making is not acceptable) or
 during the trial process (perhaps under the guidance of enthusiastic defense lawyers).”). When held
 to a polygraph examination, the share of offenders who experienced sexual victimization in their
 own lives drops significantly. Hindman, Jan et al., “Shedding Light on the Histories of Sex Offenders
 Using Clinical Polygraphy” in The Sexual Predator (vol. IV) (2010) at 20-5; see also Hindman, Jan et al.,
 “Polygraph Testing Leads to Better Understanding Adult and Juvenile Sex Offenders” in Federal
 Probation 65(3) (2001) at 8.
                                                    7
Case 1:18-cr-00069-WES-LDA Document 60 Filed 02/23/21 Page 8 of 15 PageID #: 227




 examination, she was unable to verbally express anything at all, yet the facts are clear

 that the abuse did happen at the hands of the Defendant. It is too early to tell how

 deeply the trauma is sewn. No one knows for sure when, where, or how the damage

 from Defendant’s abuse will manifest itself as the victim grows older. But one thing is

 certain—before the victim had even experienced approximately three full years of life,

 the Defendant destroyed any possibility of her life ever being normal.

        The Defendant’s abuse of the victim also, in turn, also victimized her mother. The

 victim’s mother will have to live with more than just the horrifying memory and

 knowledge that her daughter had been sexually abused by the Defendant, a person she

 trusted and trusted with her young child. Her mother will also be burdened for many

 years with the decision of whether to tell the victim, how to tell the victim, and how that

 knowledge may affect the victim’s life.

        In addition to the Defendant’s hands-on abuse, his sizeable child pornography

 collection revictimized thousands of other children. Separate from his hands-on abuse,

 the Defendant consumed massive amounts of media depicting child sex abuse with no

 regard to the broken lives depicted in the images and videos that he so willingly shared

 and helped create. As the Supreme Court has recognized, “[t]he distribution of

 photographs and films depicting sexual activity by juveniles is intrinsically related to

 the sexual abuse of children .... [T]he materials produced are a permanent record of the

 children's participation and the harm to the child is exacerbated by their circulation...”

 Ferber, 458 U.S. at 758–59 n. 9–10 (citations omitted).
                                               8
Case 1:18-cr-00069-WES-LDA Document 60 Filed 02/23/21 Page 9 of 15 PageID #: 228




        A sentence that imprisons the Defendant for life is necessary to recognize the

 known victim, as well as unknown victims, harmed by the Defendant’s conduct and to

 restore public confidence in our laws protecting children.

        This Court’s sentence must also consider the need to “promote respect for the

 law.” 18 U.S.C. § 3353(a)(2)(A). When Congress passed the Protection of Children

 against Sexual Exploitation Act of 1977, it sought to address the organized, nationwide

 child pornography industry that was generating millions of dollars through the

 exploitation of children. S. REP. 95-438, 5, 1978 U.S.C.C.A.N. 40, 42-43. The Act, which

 included 18 U.S.C. § 2251, was aimed at filling a void in federal law by targeting the

 production of materials depicting child abuse. S. REP. 95-438, 5, 1978 U.S.C.C.A.N. at

 56. But the Act, and its later amendments, are more than prophylactic measures. They

 reflect value judgments and accepted moral norms of our society. As one Senate

 Judiciary Committee report concluded: “the use of children…as the subjects of

 pornographic materials is very harmful to both the children and the society as a whole,”

 describing the conduct as “outrageous.” S. REP. 95-438, 5, 1978 U.S.C.C.A.N. at 43.

 Indeed, child sexual abuse “is grossly intrusive in the lives of children and is harmful to

 their normal psychological, emotional and sexual development in ways which no just or

 humane society can tolerate.” See Kennedy v. Louisiana, 554 U.S. 407, 468 ((Alito J., joined

 by Roberts, C.J., Scalia, and Thomas, JJ., dissenting) (quoting C. Bagley & K. King, Child

 Sexual Abuse: The Search for Healing 2 (1990)). The Defendant’s actions violated

 federal law, but they also transgressed every conceivable normative principle
                                              9
Case 1:18-cr-00069-WES-LDA Document 60 Filed 02/23/21 Page 10 of 15 PageID #: 229




  undergirding our laws. His conduct is repugnant to any conception of the good

  embraced by our community. This Court’s sentence must express an appropriate level

  of social condemnation of his crimes.

         It is axiomatic that hands-on sexual abuse inflicts upon its victim enormous,

  devastating, and long-lasting harm. That the abuse is inflicted on a child adds a

  devastating dimension to the harm ordinarily inflicted on rape victims. As the Supreme

  Court explained while addressing an Eight Amendment challenge to capital

  punishment for the rape of a child by her stepfather in Kennedy v. Louisiana:

         […] the victim's fright, the sense of betrayal, and the nature of her injuries
         caused more prolonged physical and mental suffering than, say, a sudden
         killing by an unseen assassin. The attack was not just on her but on her
         childhood.... Rape has a permanent psychological, emotional, and
         sometimes physical impact on the child. We cannot dismiss the years of
         long anguish that must be endured by the victim of child rape.

  554 U.S. at 435 (citing various studies). Those years of anguish can include sudden

  school failure, unprovoked crying, dissociation, depression, insomnia, sleep

  disturbances, nightmares, feelings of guilt and inferiority, and self-destructive behavior,

  including an increased incidence of suicide. Id. at 468 ((Alito J., joined by Roberts, C.J.,

  Scalia, and Thomas, JJ., dissenting). Sexually exploited children also struggle to develop

  healthy affectionate relationships, they suffer from sexual dysfunctions, and they have a

  tendency to become sexual abusers themselves. See New York v. Ferber, 458 U.S. 747, 758

  n. 9 (1982) (citation omitted). And this is to say nothing of the serious and sometimes

  long-lasting physical injuries that a rape can inflict on a child victim, such as internal


                                                10
Case 1:18-cr-00069-WES-LDA Document 60 Filed 02/23/21 Page 11 of 15 PageID #: 230




  lacerations, scarring, ovary damage, and encopresis. See United States v. Irey, 612 F.3d

  1160, 1207 (11th Cir. 2010) (collecting cases).

         4. Afford Adequate Deterrence and Protect the Public.

         A significant sentence is also warranted to deter this Defendant and others from

  similar conduct in the future. Deterrence is important for crimes involving the sexual

  abuse of children, including child pornography. See United States v. Goldberg, 491 F.3d

  668 (7th Cir. 2007). “Sentences influence behavior, or so at least Congress thought when

  in 18 U.S.C. § 3553(a) it made deterrence a statutory sentencing factor.” See id. The

  Supreme Court has noted “grave concerns over the high rate of recidivism among

  convicted sex offenders and their dangerousness as a class...” Smith v. Doe, 538 U.S. 84,

  103 (2003). The Defendant fits well within that class. As several Circuits have

  recognized, research in this field is “consistent with what judicial decisions show:

  pedophiles who have sexually abused children are a threat to continue doing so, and

  age does not remove the threat.” Irey, 612 F.3d at 1214 (citing various studies and

  reports); see also United States v. Pugh, 515 F.3d 1179, 1201 (11th Cir. 2008) (“sex offenders

  have appalling rates of recidivism and their crimes are under-reported.”); United States

  v. Allison, 447 F.3d 402, 405–06 (5th Cir. 2006) (“Congress explicitly recognized the high

  rate of recidivism in convicted sex offenders, especially child sex offenders.”).

  Defendant’s repeated sexual exploitation of the victim evidences a high probability of

  recidivism if this Court allows him the chance to reenter society. A strong need thus

  exists to protect children in the community from the Defendant —now and well into the
                                                11
Case 1:18-cr-00069-WES-LDA Document 60 Filed 02/23/21 Page 12 of 15 PageID #: 231




  future.

            5. Avoiding Unwarranted Sentencing Disparities.

            A sentence that essentially amounts to a lifetime sentence for the Defendant is a

  just and is warranted in this case. A sentence of 70 years would avoid unwarranted

  sentence disparities among defendants who have been found guilty of similar conduct.

  18 U.S.C. § 3553(6). In other cases involving sexual contact with a minor in this District,

  courts have pronounced very lengthy sentences. See United States v. Gaccione, 977 F.3d

  75 (1st Cir. 2020) (DRI Docket 17-00004-JJM-LDA) (affirming a 2,160 month sentence for

  production of child pornography, and distribution and possession, for a father who

  abused his teen daughter and produced child pornography over a period of years);

  United States v. Goodman, Cr No. 18-141 JJM (defendant sentenced to 260 years after

  production of materials of him abusing his two daughters from ages 3.5 weeks to 1.5

  years old, and 6-12 years old, respectively, and child of a friend from ages 6-9 years

  old); United States v. Crisostomi, Cr. No. 12-166-JJM (defendant sentenced to 35 years

  imprisonment after creating videos of him receiving oral sex from his 7 year old

  daughter); United States v. Keener, Cr. No. 13-175-JJM (defendant sentenced to 24 years

  imprisonment after producing images and videos of him engaged in sexual contact with

  a the 7 year old daughter of his girlfriend, including touching her genitalia and the

  defendant masturbating onto her); United States v. Rafael Leal, Cr. No. 16-111-WES

  (defendant sentenced to 19.5 years imprisonment after having sex with a 14 year old girl

  he groomed over the internet); and United States v. Donald Jones, Cr. No. 11-82-WES
                                                12
Case 1:18-cr-00069-WES-LDA Document 60 Filed 02/23/21 Page 13 of 15 PageID #: 232




  (defendant with prior molestation conviction sentenced to 50 years imprisonment after

  travelling to Rhode Island to have sex with a minor in a sting case).

     B. Lifetime Supervised Release

         If this Court sentences the defendant to a term of years that may allow release to

  the community, the United States requests a lifetime term of supervised release.

  Supervised release fulfills rehabilitative ends, distinct from those served by

  incarceration.” United States v. Johnson, 529 U.S. 53, 59 (2000). Supervised release is not a

  punishment in lieu of incarceration. United States v. Granderson, 511, U.S. 39, 50 (1994). If

  being on supervised release were the punitive equivalent of being in prison, if it served

  the just deserts function as well, there would be no need to put most criminals in prison

  we could put them on supervised release instead. See Irey, 612 F.3d at 1210. The life term

  recommendation contained in Section 5D1.2(b) reflects powerful evidence indicating

  that recidivism rates for sex offenders do not appreciably decline as offenders age. See

  H.R. Rep. No. 107-527, at 2 (2002) (discussing the merits of a life term of supervised

  release for sexual offenders). Because, in sex crimes cases, there is no reason to believe

  that the need for supervision inherently decreases with time, Congress found lifetime

  supervised release to be appropriate and directly inserted such a recommendation into

  the Guidelines. Id. More specifically, passage of 18 U.S.C. § 3583(k) recognized the long-

  standing concerns of Federal judges and prosecutors regarding the inadequacy of the

  existing supervision periods for sex offenders, particularly for the perpetrators of child

  sexual abuse crimes, whose criminal conduct may reflect deep-seated aberrant sexual
                                               13
Case 1:18-cr-00069-WES-LDA Document 60 Filed 02/23/21 Page 14 of 15 PageID #: 233




  disorders that are not likely to disappear within a few years of release from prison.

  Many of these offenders need long term or lifetime monitoring and oversight. H.R.

  CONF. REP. NO. 108-66, at 49-50 (2003), reprinted in 2003 U.S.C.C.A.N. 683, 684.

         IV.    CONCLUSION

         This Court should sentence Defendant Jose Cortes to a term of 70 years’, or 840

  months, imprisonment. Nothing in the offense conduct or the Defendant’s history and

  characteristics warrants a downward departure or variance. A guidelines sentence is

  the only reasonable sentence because it is the only sentence that reflects the seriousness

  of the Defendant’s crimes, provides just punishment for those crimes, fully protects

  children in the community, and promotes respect for the law.

                                                   Respectfully submitted,


                                                   AARON WEISMAN
                                                   UNITED STATES ATTORNEY



                                                   DENISE M. BARTON
                                                   Assistant U. S. Attorney,
                                                   U. S. Attorney's Office
                                                   50 Kennedy Plaza, 8th Floor
                                                   Providence, RI 02903
                                                   401-709-5000
                                                   denise.barton@usdoj.gov




                                              14
Case 1:18-cr-00069-WES-LDA Document 60 Filed 02/23/21 Page 15 of 15 PageID #: 234




                             CERTIFICATION OF SERVICE

        On this 23rd day of February 2021, I caused the within Government’s Sentencing
  Memorandum to be filed electronically and it is available for viewing and downloading
  from the ECF system.




                                                      Assistant U.S. Attorney
                                                      U.S. Attorney's Office
                                                      50 Kennedy Plaza, 8th FL
                                                      Providence, RI 02903
                                                      Tel (401) 709-5000
                                                      Fax (401) 709-5001
                                                      Email: Denise.Barton@usdoj.gov




                                           15
